Co He NI DH BP YW PO

NO NO HN HNO KN KP HD HD Dw me ime ee
ao NI ON OH Fe WY YO KF& CDT CO ODO NT DB NH SB WY HO KF |

Case 2:17-cr-00809-DLR Document 185 Filed 03/09/20 Page 1 of 12

ELIZABETH A. STRANGE
First Assistant United States}Atto
JOSEPH E KOEHLER neweD

P . | ine., PEGEWER COPY
Assistant U.S. Attorney — — ASFite D —— LODGED

    

 

 
  

Arizona State Bar No. 013288 SEP 9-7 2018 —_ RECEIVED ___. COPY
RYAN J. GOLDSTEIN © |
Special Assistant U.S. Attor SLERK U S Dig »: dourr MAR - 9 2020

Arizona State Bar No. 0271} 2. Hy 4
Two Renaissance Square CLERK US DISTRICT COURT
DISTRICT OF ARIZONA

40 N. Central Ave., Suite 1860~ / [ ee BY_ Aaa DEPUTY

 

Phoenix, Arizona 85004

Telephone: 602-514-7500 ,
Email: joe. Koehler @usdo}.g0

Email: ryan. gokdstein usd Oj. ‘20v
Attorneys for Plaintifi

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

United States of America, CR-17-00809-PHX-DLR
Plaintiff,
PLEA AGREEMENT
VS.
(3) Kapil Dev,
| Defendant.

 

 

 

Plaintiff, United States of America, and the defendant, KAPIL DEV, hereby agree
to dispose of this matter on the following terms and conditions:
1. PLEA

The defendant will plead guilty to Count 1 of the Indictment charging the defendant
with a Conspiracy to Bring in, Transport and Harbor Illegal Aliens, and to Defraud
Immigration Courts, in violation of Title 18, United States Code, Section 371, a Class D
felony offense.
2. MAXIMUM PENALTIES

a. A violation of 18 U.S.C. § 371, is punishable by a maximum fine of
$250,000, a maximum term of imprisonment of 5 years, or both, and a term of supervised

release of 3 years. A maximum term of probation is five years.

 

 

 
co SF NID A BP WY YN

DO PO HN DO HN DN DR DR RO itt
Oo ND OW FF WD NO K§ CO CO fe DQ BDA WT FBP WH LO KF |]

 

Case 2:17-cr-00809-DLR Document 185 Filed 03/09/20 Page 2 of 12

b. According to the Sentencing Guidelines issued pursuant to the Sentencing
Reform Act of 1984, the Court shall order the defendant to:

(1) make restitution to any victim of the offense pursuant to 18 U.S.C.
§ 3663 and/or 3663A, unless the Court determines that restitution would not be
appropriate;

(2) pay a fine pursuant to 18 U.S.C. § 3572, unless the Court finds that a
fine is not appropriate;

(3) serve a term of supervised release when required by statute or when a
sentence of imprisonment of more than one year is imposed (with the understanding that
the Court may impose a term of supervised release in all other cases); and

(4) pay upon conviction a $100 special assessment for each count to
which the defendant pleads guilty pursuant to 18 U.S.C. § 3013.

C, The Court is required to consider the Sentencing Guidelines in determining
the defendant’s sentence. However, the Sentencing Guidelines are advisory, and the Court
is free to exercise its discretion to impose any reasonable sentence up to the maximum set
by statute for the crime(s) of conviction, unless there are stipulations to the contrary that
the Court accepts.

d. The defendant recognizes that pleading guilty may have consequences with
respect to defendant’s immigration status if the defendant is a recently naturalized United
States citizen or is not a citizen of the United States. Under federal law, a broad range of
crimes are removable offenses, including the offense to which the defendant is pleading
guilty. Although there may be exceptions, the defendant understands that the defendant’s
guilty plea and conviction for this offense make it practically inevitable and a virtual
certainty that the defendant will be removed or deported from the United States. The
defendant agrees that defendant has discussed this eventuality with defendant’s attorney.
The defendant nevertheless affirms that defendant wants to plead guilty regardless of any
immigration consequences that this plea entails, even if the consequence is the defendant’s

automatic removal from the United States.

 

 
Oo Oe YN DBD A BP WY NH

NO NO NO NP NH KN KN YN CN Rem eR Se SE SE eS
Oo “SN ON ON FR WY NYO KF OD CO fe HIT DAH Fe WW LPP KK OC

 

Case 2:17-cr-00809-DLR Document 185 Filed 03/09/20 Page 3 of 12

3. AGREEMENTS REGARDING SENTENCING

a. Stipulation. Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the United States and
the defendant stipulate and agree the defendant’s sentence shall not exceed the term of
imprisonment at the low end of the applicable advisory sentencing guideline range, which
range will be determined by the Court at sentencing and shall not include any upward or
downward departures under Section 4A1.3 or Chapter 5 of the U.S. Sentencing Guidelines
or any upward or downward variances.

The parties further stipulate and agree that the defendant is an appropriate candidate
for voluntary surrender. In the event the defendant and his wife and co-defendant, Rebecca
Dev, both are ordered to serve a term of imprisonment, the parties agree the defendant
should be ordered to self-surrender no later than 14 days after the date of sentencing, and
co-defendant Rebecca Dev should be ordered to self-surrender on a date that follows the
anticipated completion date of the defendant’s sentence without factoring in good-time
credit.

b. Assets_and Financial Responsibility. The defendant shall make a full
accounting of all assets in which the defendant has any legal or equitable interest. The
defendant shall not (and shall not aid or abet any other party to) sell, hide, waste, spend, or
transfer any such assets or property before sentencing, without the prior approval of the
United States (provided, however, that no prior approval will be required for routine, day-
to-day expenditures). The defendant also expressly authorizes the United States Attorney’s
Office to immediately obtain a credit report as to the defendant in order to evaluate the
defendant’s ability to satisfy any financial obligation imposed by the Court. The defendant
also shall make full disclosure of all current and projected assets to the U.S. Probation
Office immediately and prior to the termination of the defendant’s supervised release or
probation, such disclosures to be shared with the U.S. Attorney’s Office, including the
Financial Litigation Unit, for any purpose. Finally, the defendant shall participate in the
Inmate Financial Responsibility Program to fulfill all financial obligations due and owing

under this agreement and the law.

 

 
oOo Se ND OO FSP WY NH

DO NO NH KH YN KN HN BD HNO mR SR
CO nt DO A BP WH NO KH CT OO Pe HI HDA Fe WwW NY KK SO

 

Case 2:17-cr-00809-DLR Document 185 Filed 03/09/20 Page 4 of 12

c. Acceptance of Responsibility. If the defendant makes full and complete
disclosure to the U.S. Probation Office of the circumstances surrounding the defendant’s
commission of the offense, and if the defendant demonstrates an acceptance of
responsibility for this offense up to and including the time of sentencing, the United States
will recommend a two-level reduction in the applicable Sentencing Guidelines offense
level pursuant to U.S.S.G. § 3E1.1(a). If the defendant has an offense level of 16 or more,
the United States will move the Court for an additional one-level reduction in the applicable
Sentencing Guidelines offense level pursuant to U.S.S.G. § 3E1.1(b).

4, AGREEMENT TO DISMISS OR NOT TO PROSECUTE

a. Pursuant to Fed. R. Crim. P. 11(c)(1)(A), the United States, at the time of
sentencing, shall dismiss the following charges: Count 2 of the Indictment as to this
defendant, KAPIL DEV.

b. This agreement does not, in any manner, restrict the actions of the United
States in any other district or bind any other United States Attorney’s Office.

5. COURT APPROVAL REQUIRED; REINSTITUTION OF PROSECUTION

a. If the Court, after reviewing this plea agreement, concludes that any
provision contained herein is inappropriate, it may reject the plea agreement and give the
defendant the opportunity to withdraw the guilty plea in accordance with Fed. R. Crim. P.
NCS).

b. If the defendant’s guilty plea or plea agreement is rejected, withdrawn,
vacated, or reversed at any time, this agreement shall be null and void, the United States
shall be free to prosecute the defendant for all crimes of which it then has knowledge and
any charges that have been dismissed because of this plea agreement shall automatically
be reinstated. In such event, the defendant waives any and all objections, motions, and
defenses based upon the Statute of Limitations, the Speedy Trial Act, or constitutional
restrictions in bringing later charges or proceedings. The defendant understands that any

statements made at the time of the defendant’s change of plea or sentencing may be used

 

 
oOo Oo SID Wn S&P WY NO

BR Nh RO PMO DY KR DD KD DD a ae
oOo SI DN On BP WO NO —§|§ CO OO FF ND A FF WD NYO —& SO

 

Case 2:17-cr-00809-DLR Document 185 Filed 03/09/20 Page 5 of 12

against the defendant in any subsequent hearing, trial, or proceeding subject to the
limitations of Fed. R. Evid. 410.
6. WAIVER OF DEFENSES AND APPEAL RIGHTS

The defendant waives (1) any and all motions, defenses, probable cause
determinations, and objections that the defendant could assert to the indictment or
information; and (2) any right to file an appeal, any collateral attack, and any other writ or

motion that challenges the conviction, an order of restitution or forfeiture, the entry of

judgment against the defendant, or any aspect of the defendant's sentence, including the

manner in which the sentence is determined, including but not limited to any appeals under
18 U.S.C. § 3742 (sentencing appeals) and motions under 28 U.S.C. §§ 2241 and 2255
(habeas petitions), and any right to file a motion for modification of sentence, including
under 18 U.S.C. § 3582(c). This waiver shall result in the dismissal of any appeal,
collateral attack, or other motion the defendant might file challenging the conviction, order
of restitution or forfeiture, or sentence in this case. This waiver shal! not be construed to
bar an otherwise-preserved claim of ineffective assistance of counsel or of “prosecutorial
misconduct” (as that term is defined by Section I.B of Ariz. Ethics Op. 15-01 (2015)).

7. DISCLOSURE OF INFORMATION

a. The United States retains the unrestricted right to provide information and
make any and all statements it deems appropriate to the U.S. Probation Office and to the
Court in connection with the case.

b. Any information, statements, documents, and evidence that the defendant
provides to the United States pursuant to this agreement may be used against the defendant
at any time.

C. The defendant shall cooperate fully with the U.S. Probation Office. Such
cooperation shall include providing complete and truthful responses to questions posed by
the U.S. Probation Office including, but not limited to, questions relating to:

(1) criminal convictions, history of drug abuse, and mental illness; and

 

 
0 eo SI DH A SP WY YY

mM NH YO BH NN KN HD VN DN ee Ee RB Re
Oo ND ORO A B&B WwW NYO KF ODO OND AH BPW NY YF O&O

 

Case 2:17-cr-00809-DLR Document 185 Filed 03/09/20 Page 6 of 12

(2) financial information, including present financial assets or liabilities
that relate to the ability of the defendant to pay a fine or restitution.
8. FORFEITURE, CIVIL, AND ADMINISTRATIVE PROCEEDINGS
a. Nothing in this agreement shall be construed to protect the defendant from
administrative or civil forfeiture proceedings or prohibit the United States from proceeding
with and/or initiating an action for civil forfeiture. The defendant agrees not to seek to set
aside or otherwise contest any administrative forfeiture order entered prior to the date of
this agreement. Pursuant to 18 U.S.C. § 3613, all monetary penalties, including restitution
imposed by the Court, shall be due immediately upon judgment, shall be subject to
immediate enforcement by the United States, and shall be submitted to the Treasury Offset
Program so that any federal payment or transfer of returned property the defendant receives
may be offset and applied to federal debts (which offset will not affect the periodic payment
schedule). If the Court imposes a schedule of payments, the schedule of payments shall be
merely a schedule of minimum payments and shall not be a limitation on the methods
available to the United States to enforce the judgment.
9. ELEMENTS
Conspiracy to Bring in, Transport, and Harbor Illegal Aliens,
And to Defraud Immigration Courts
Between approximately June 2012 and June 2017, in the District of Arizona and
elsewhere:
1. Two or more persons agreed to commit the following offenses against the
United States:
a. Bringing Aliens to the United States at a Place Other Than a Designated
Port of Entry, in violation of Title 8, United States Code, Section
1324(a)( (AY);
b. Transportation of Illegal Aliens, in violation of Title 8, United States
Code, Section 1324(a)(1)(A)GD;

 

 
So Oo NTN DH UH FP WN

NO wo NH KH WN NY NN NO KH Se KF He Fe FF EF S| EK
Oo nN DR WO BP WO NY KK DOD OO ANH DO FP W NO FF O&O

 

Case 2:17-cr-00809-DLR Document 185 Filed 03/09/20 Page 7 of 12

c. Harboring Illegal Aliens in violation of Title 8, United States Code,
Section 1324(a)(1)(A)(i);

d. Bringing Illegal Aliens to the United States in violation of Title 8, United
States Code, Section 1324(a)(2); or

2. Two or more persons agreed to defraud the United States and an Agency of
the United States, that is, the Executive Office for Immigration Review, by
deceitful or dishonest means, specifically by:

a. having aliens present themselves to U.S. Customs and Border Protection
officers at ports of entry and elsewhere, to make fraudulent asylum claims
in order to be placed in immigration proceedings and eventually be
released on immigration bonds;

b. creating and causing others to create false and fraudulent alien bond and
sponsorship documents for presentation to the Immigration Courts; or

c. submitting and causing others to submit false and fraudulent alien bond
and sponsorship documents to the Immigration Courts;

3. The defendant became a member of the conspiracy knowing of at least one
of its objects and intending to help accomplish it; and
4. One of the members of the conspiracy performed at least one overt act for
the purpose of carrying out the conspiracy
10. FACTUAL BASIS
a. The defendant admits that the following facts are true and that if this matter
were to proceed to trial the United States could prove the following facts beyond a
reasonable doubt:
Between approximately June 2012 and June 2017, I agreed with the other
conspirators, Surinder Singh, Kusum Lata, Rebecca Dev, Maheshkumar
Shivabhai Patel, and others, to bring aliens into the United States, knowing

these individuals were aliens, primarily citizens of India, lacking
authorization to come to, enter or reside in the United States. These

 

 
Co fe TNO UH FP WHY YP =

NO po pvp BP HN KK KR KR wm eee
oO NN DO WA BP WD HO KF DTD ODO fH NDT DBO FP W NO —- S

 

Case 2:17-cr-00809-DLR Document 185 Filed 03/09/20 Page 8 of 12

aforementioned aliens paid me and the other conspirators to arrange for them
to be smuggled into the United States.

1, along with the other conspirators, smuggled some aliens through the ports
of entry, and in other instances, smuggled the aliens through other locations
not designated by the Secretary of Homeland Security for entry into the
United States. Part of the agreement to smuggle these aliens into the United
States was that either myself, or another conspirator, would coach and advise
the aliens on how to present a false asylum claim once they came into contact
with U.S. immigration officers.

The smuggling fee for these aliens included the cost of bonding the alien out
of immigration custody. Thus, after presenting a false asylum claim to U.S.
immigration officers, I or another conspirator, including Surinder Singh,
Kusum Lata, or Rebecca Dev, would recruit bond obligors, who would pay
the bond, and bond sponsors. The bond sponsor would file documents with
the Immigration Court indicating that they knew the alien, usually through a
familial relationship or that the alien was a “family friend,” and that the bond
sponsor would support the alien being bonded out of custody, which included
providing the bonded alien with a place to stay. In some instances, I acted
as a bond obligor and/or bond sponsor. In the paperwork I submitted to the
Immigration Judge in this capacity, I indicated (1) I knew the alien, when I
did not, and (2) the alien would reside with me once released, even though I,
and the alien, knew that the alien would not reside with me and instead would
be transported to a different location within the United States.

Once the bond was posted for the alien, and the alien was released from
immigration custody, I or another conspirator would transport, or assist in
transporting, the smuggled aliens to their ultimate destination(s) in the United
States. These destinations were often different from the locations specified
in the bond sponsors’ paperwork the aliens submitted to the Immigration
Coutt.

b. The defendant shall swear under oath to the accuracy of this statement and,
if the defendant should be called upon to testify about this matter in the future, any
intentional material inconsistencies in the defendant’s testimony may subject the defendant
to additional penalties for perjury or false swearing, which may be enforced by the United

States under this agreement.

 

 
So Oo SN DB UN BP W YH =

DN dO KN KN KH DBD DD i hem tee peed
oOo ND On FP WD NYO —|§ OD ODO Pe ITD NA BP WW YN KF CO

 

Case 2:17-cr-00809-DLR Document 185 Filed 03/09/20 Page 9 of 12

APPROVAL AND ACCEPTANCE OF THE DEFENDANT

I have read the entire plea agreement with the assistance of my attorney. [
understand each of its provisions and I voluntarily agree to it.

I have discussed the case and my constitutional and other rights with my attorney.
I understand that by entering my plea of guilty I shall waive my rights to plead not guilty,
to trial by jury, to confront, cross-examine, and compel the attendance of witnesses, to
present evidence in my defense, to remain silent and refuse to be a witness against myself
by asserting my privilege against self-incrimination, all with the assistance of counsel, and
to be presumed innocent until proven guilty beyond a reasonable doubt.

I agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement.

I have been advised by my attorney of the nature of the charges to which I am
entering my guilty plea. I have further been advised by my attorney of the nature and range
of the possible sentence and that my ultimate sentence shall be determined by the Court
after consideration of the advisory Sentencing Guidelines.

My guilty plea is not the result of force, threats, assurances, or promises, other than
the promises contained in this agreement. I voluntarily agree to the provisions of this
agreement and I agree to be bound according to its provisions.

I understand that if I am granted probation or placed on supervised release by the
Court, the terms and conditions of such probation/supervised release are subject to
modification at any time. I further understand that if I violate any of the conditions of my
probation/supervised release, my probation/supervised release may be revoked and upon
such revocation, notwithstanding any other provision of this agreement, I may be required
to serve a term of imprisonment or my sentence otherwise may be altered.

This written plea agreement, and any written addenda filed as attachments to this
plea agreement, contain all the terms and conditions of the plea. Any additional

agreements, if any such agreements exist, shall be recorded in a separate document and

 

 
0 Oo NI DH nD Fe WY LY

mM NH NY NY KN NY NK NN N HH fF KF FP FP FP ee YE
oOo aA RK A & WH KF CO Oe NHN DHA FWY FF ©

 

Case 2:17-cr-00809-DLR Document 185 Filed 03/09/20 Page 10 of 12

may be filed with the Court under seal; accordingly, additional agreements, if any, may not
be in the public record.

I further agree that promises, including any predictions as to the Sentencing
Guideline range or to any Sentencing Guideline factors that will apply, made by anyone
(including my attorney) that are not contained within this written plea agreement, are null
and void and have no force and effect.

Lam satisfied that my defense attorney has represented me in a competent manner.

I fully understand the terms and conditions of this plea agreement. I am not now
using or under the influence of any drug, medication, liquor, or other intoxicant or
depressant that would impair my ability to fully understand the terms and conditions of this
plea agreement.

4-26-18 Yodp\ dev

Date KAPIL DEV
Defendant

 

APPROVAL OF DEFENSE COUNSEL

I have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Fed. R. Crim. P. 11, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea including the maximum statutory sentence possible. 1 have further
discussed the concept of the advisory Sentencing Guidelines with the defendant. No
assurances, promises, or representations have been given to me or to the defendant by the
United States or any of its representatives that are not contained in this written agreement.
I concur in the entry of the plea as indicated above and that the terms and conditions set
forth in this agreement are in the best interests of my client. I agree to make a bona fide
effort to ensure that the guilty plea is entered in accordance with all the requirements of

Fed. R. Crim. P. 11.

-10-

 

 
Co fF IND WH FP WY LO —

NO BO NO NY KN PO BD DD ww ws es ep ee
Oo nN DB WO FP W NY —|&§ CO DO fF NTN DBA FP W NH KH CO

 

Case 2:17-cr-00809-DLR Document 185 Filed 03/09/20 Page 11 of 12

9.1(0 2018 V4 lol-\—~020 5.3 2.

Date M DA KOVACS
Atterhey for Defendant

 

-ll-

 

 
Oo 7;CO NIN DD OO F& WD NO

NB dD NNO DN KR DN NO NO RO wm ee
Oo nN DB A FP WW NY FY DTD CO Fe TDA FP WY NO | CO

 

Case 2:17-cr-00809-DLR Document 185 Filed 03/09/20 Page 12 of 12

APPROVAL OF THE UNITED STATES
I have reviewed this matter and the plea agreement. I agree on behalf of the United
States that the terms and conditions set forth herein are appropriate and are in the best

interests of justice.

ELIZABETH A. STRANGE
First Assistant United States Attorney
District of Arizona

27 Sep zy Zé. jek

Date JOSEPH E., KOEHLER
Assistant U.S. Attorney
RYAN J. GOLDSTEIN
Special Assistant U.S. Attorney

 

 

ACCEPTANCE BY THE COURT

“y

Date Douglas-E- Rayes <—

United States District Judge

 

-12-

 

 
